DISMISSED and Opinion Filed March 21, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-00914-CV

                   CLEAR-VIEW TECHNOLOGIES, INC., Appellant
                                    V.
                 GLOBAL SUPPLY CHAIN SOLUTIONS, LLC, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-13751-I

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By order dated August 31, 2012, the Court granted the motion to withdraw filed by

counsel for appellant. We ordered appellant to provide the Court with the name and contact

information of new counsel within thirty days. Appellant filed a motion for an extension of time

to provide the requested counsel information.        On November 9, 2012, the Court denied

appellant’s motion; but on the Court’s own motion, we gave appellant forty-five days to provide

the information regarding new counsel. We cautioned appellant that failure to provide the

requested information within the time specified would result in dismissal of its appeal.

       A corporation may only appear in this Court through counsel. See Kunstoplast of Am.,

Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996) (per curiam). As of today’s
date, the Court has not received the requested information regarding counsel for appellant.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE



120914F.P05




                                               2
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

CLEAR-VIEW TECHNOLOGIES, INC.,                   On Appeal from the 162nd Judicial District
Appellant                                        Court, Dallas County, Texas
                                                 Trial Court Cause No. DC-11-13751-I.
No. 05-12-00914-CV       V.                      Opinion delivered by Chief Justice Wright.
                                                 Justices Lang-Miers and Lewis participating.
GLOBAL SUPPLY CHAIN SOLUTIONS,
LLC, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee, GLOBAL SUPPLY CHAIN SOLUTIONS, LLC, recover
its costs of this appeal from appellant, CLEAR-VIEW TECHNOLOGIES, INC..


Judgment entered March 21, 2013.




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                             3